1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CORTEZ LAMON WASHINGTON,                           Case No.: 15cv2448 MMA (BGS))
12                                    Petitioner,
                                                        ORDER:
13
                                                        (1) DENYING PETITION FOR WRIT
14   v.
                                                        OF HABEAS CORPUS and
15
                                                        (2) DENYING CERTIFICATE OF
16   STUART SHERMAN, Warden,                            APPEALABILITY
17                                  Respondent.
18
19   I.    INTRODUCTION
20         Petitioner (“Petitioner” or “Washington”), a state prisoner proceeding pro se, has
21   filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, challenging his
22   San Diego Superior Court conviction in case number SCD227126 for assault and battery.
23   (Pet. at 1-2, ECF No. 1 “Pet.”)1 The Court has reviewed the Petition, the Answer and
24   Memorandum of Points and Authorities in Support of the Answer, the lodgments, the
25   Traverse, and all the supporting documents submitted by both parties. For the reasons
26
27
     1
       Page numbers for the Petition and its attachments cited in this Order refer to those
28
     imprinted by the court’s electronic case filing system.

                                                    1
                                                                              15cv2448 MMA (BGS))
1    discussed below, the Court the Petition is DENIED.2
2    II.    FACTUAL BACKGROUND3
3           A.    Prosecution Evidence
4           On the afternoon and evening of March 22, 2010, Washington and Jennifer Gibson
5    attended a barbecue at Nathan White’s home. Lodgment No. 1, Rep.’s Tr. vol. 3 at 445,
6    ECF No. 6-3. Washington and Gibson had been in a romantic relationship for about a
7    year, but the relationship was “a little rocky” at that time. Id. vol. 1 at 91–92, vol. 2 at
8    162.
9           Initially at the party were Washington, Gibson, White and Warner Stoner. (Id. vol.
10   4 at 511.) People were eating, drinking, and smoking marijuana. Id. vol. 1 at 96-97, vol.
11   2 at 157, 200–02, 212, vol. 3 at 450, vol. 4 at 511–12, 535–36, 538. At some point in the
12   late afternoon, Gibson called Tiffany Knight, whom Gibson had met about a week before,
13   and invited her to come to the barbecue. Id. vol. 3 at 288, 291, 331–32, 339–40. Gibson
14   and Washington left the party to pick up Knight and bring her back to the house. Id. vol.
15   3 at 291, 341–42. Gibson had been drinking and was too “tipsy” to drive. Id. vol. 1 at
16   146, vol. 2 at 156. Washington had been drinking as well but was not too intoxicated to
17   drive. Id. vol. 2 at 161–62. On the drive back to White’s house, Knight played with
18   Washington’s hair and appeared to be flirting with him. Id. vol. 3 at 346-47, 353.
19          After arriving back at the barbecue, Gibson and Knight sat next to each other on
20   the living room couch and were flirting, touching, and kissing each other. Id. vol. 3 at
21   293, 295, 347–48, vol. 4 at 513, 536–37. Washington wanted to join in. Id. vol. 3 at
22   296–97, 349. Over the next couple of hours, everyone except Knight continued drinking.
23
24   2
      Although this case was randomly referred to United States Magistrate Judge Bernard G.
25   Skomal pursuant to 28 U.S.C. § 636(b)(1)(B), the Court has determined that neither a
26   Report and Recommendation nor oral argument are necessary for the disposition of this
     matter. See S.D. Cal. Civ.L.R. 71.1(d).
27
     3
       Because there is there is no state court decision containing a factual summary, the Court
28
     takes the facts from the Reporter’s and Clerk’s Transcripts.

                                                    2
                                                                                  15cv2448 MMA (BGS))
1    Id. vol. 2 at 158–61, 200–02, 212, vol. 3 at 294–95, 345, 350, vol. 4 at 535–36. About an
2    hour and a half after Knight arrived, White left the party and went to his bedroom to go to
3    sleep. Id. vol. 3 at 449, 451, 453.
4          Later in the evening, Washington and Gibson got into an argument and
5    Washington left the party. Id. at 296–97. Gibson texted Washington, asking him why he
6    left. Id. vol. 4 at 515. Washington responded with several angry text messages to
7    Gibson. The two also spoke on the phone. Id. vol. 2 at 223, 225. Gibson was upset that
8    Washington had left the barbecue. She wanted to know why he left because she did not
9    know what she had done wrong. Id. vol. 4 at 515, 540. It was not unusual for another
10   woman to be involved in her and Washington’s relationship. Id. vol. 2 at 172–73.
11         Washington texted Gibson to meet him at a nearby liquor store, stating “[w]e will
12   finish this.” Id. vol. 3 at 372, 442. Another text from Petitioner stated, “Fuck that, Be
13   with that ho. We done.” Id. vol. 3 at 437, 442, vol. 4 at 577–78. In a third text, in
14   response to Gibson’s message asking if Washington was going to hurt her, he texted,
15   “No, bitch. We here. Let’s get it.” Id. vol. 3 at 442, vol. 4 at 577–78. Gibson
16   responded, “What?” Washington texted back, “I’m done with you. Go suck pussy.” Id.
17   vol. 4 at 577–78. Gibson understood that Petitioner was telling her the relationship was
18   over. Id. vol. 2 at 226. Knight told Gibson not to respond to the messages. Id. vol. 3 at
19   372. It bothered Knight that Gibson was considering leaving to meet Washington. Id. at
20   372–73.
21         Washington eventually returned to the party. He seemed upset. Id. vol. 1 at 106–
22   07. He and Gibson talked outside the house for a couple minutes. They were arguing
23   and raising their voices. Id. vol. 1 at 107, vol. 3 at 299. The two came inside. Gibson
24   entered first then Washington barged in and pushed Gibson against the wall, causing her
25   to fall. Id. vol. 1 at 115, vol. 3 at 299, vol. 4 at 516–17. Stoner grabbed Washington and
26   asked him what he was doing and attempted to diffuse the situation. Id. vol.4 at 516–17,
27   543–44. Knight went into the kitchen and got a kitchen knife. She told Washington to
28   leave Gibson alone and leave the party. Id. vol. 3 at 300–01, 304, 375–79, 384, 438–384,

                                                  3
                                                                               15cv2448 MMA (BGS))
1    vol. 4 at 520. Washington then approached Knight and attacked her, hitting her in the
2    face, choking her and pushing her. Id. vol. 3 at 302–03, 305, 388, 401, vol. 4 at 522.
3    Knight dropped the knife and went down to the floor. Id. at 302–03, 305, 313, 388, 401.
4    Washington kicked her in the chest and again in the stomach. Id. at 307, 315. Petitioner
5    tore off Knight’s wig and called her a “bald-headed bitch.” Id. at 303, 315.
6          At some point Knight broke free and ran into the living room. Washington
7    followed. Id. vol. 1 at 117–18, vol. 2 at 186-87, vol. 3 at 305–06, vol. 4 at 553. He
8    slammed her into a table, pushed her against the wall, and choked her. Id. vol. 3 at 305–
9    07, 316–17, 407–09. Washington then pushed Knight up against the wall and slammed
10   her into the television. Id. at 306. Gibson and Stoner tried to pull Washington off Knight
11   and restrain him, with little success. Id. vol. 1 at 119–20, vol. 4 at 524. Washington then
12   hit Knight in the face. Id. vol. 4 at 526. While Washington was shoving Gibson and
13   Stoner, Knight was on the floor, bloody and shaking and holding her arms up to protect
14   her face and head. Id. vol. 1 at 119–20, vol. 2 at 186–87, 188–190, vol. 3 at 317, vol. 4 at
15   524–27, 554.
16         White, who had previously gone to bed, woke up from the sound of breaking glass
17   and the fight. Id. vol. 1 at 121, vol. 3 at 453. White joined Stoner and Gibson in trying to
18   restrain Petitioner. Id. vol. 1 at 121, vol. 2 at 183, 192–93, vol. 3 at 453–55, vol. 4 at
19   484–85, 506, 528. Knight was able to break free. She and Gibson ran into the bedroom
20   and shut the door. Id. vol. 3 at 306, 317, 478–79.
21         White told Washington to leave the house. Id. at 319, 453. But Washington
22   wrestled away from Stoner and White, elbowing Stoner in the face and throwing White
23   into a wall. Id. at 456, vol. 4 at 495, 497–98, 506–07. Washington yelled, “Fuck that
24   bitch!” Id. vol. 4 at 497, 506–07. As Gibson was trying to hold the bedroom door closed,
25   Washington kicked it open. Id. vol. 1 at 129–30, vol. 2 at 193–94, vol. 3 at 319, 456–57,
26   vol. 4 at 504, 528–29, 557. Washington entered the bedroom where Gibson and Knight
27   were hiding. Id. vol. 3 at 319, 456. He jumped over the bed and started punching
28   Knight, who was in the small space between one side of the bed and the wall. Id. vol. 3

                                                    4
                                                                                 15cv2448 MMA (BGS))
1    at 457–59, vol. 4 at 528–30. He punched Knight hard, with a closed fist, while White and
2    Stoner tried to stop him, and Knight tried to get away. Washington hit Knight in the left
3    eye, causing her to collapse. Id. vol. 3 at 320–21, 418-19. Petitioner continued to attack
4    Knight, punching and kicking her as she tried to move away from him by sliding on the
5    floor. Id. at 321–22, 398–99, 420–21, 459. Knight lost consciousness. Id. at 312, 321,
6    324, 398, 422.
7          A friend of Washington’s, named Tim, came into the bedroom and pulled
8    Washington away from Knight and out of the house. Id. vol. 1 at 133-34, vol. 2 at 197,
9    vol. 4 at 530. Washington fled the scene. Id. White called 911.4 Id. vol. 3 at 462.
10   Knight regained consciousness and was transported to the hospital. Id. vol. 3 at 321, 462.
11   As a result of Washington’s attack, Knight suffered significant swelling to the left side of
12   her face, including a black eye, scratches on her neck and face, and a cut to her upper lip
13   which required five stitches. Id. at vol. 3 at 328–29, 465, vol. 3 at 531. When
14   interviewed by law enforcement at the hospital, Knight appeared afraid that Washington
15   would come back and kill her. Id. at vol. 3 at 278.
16         At some point after Washington left the party, Gibson sent him a text message with
17   a photograph of Knight, taken after the incident and stating, “See what you did? We
18   called police.” Id. vol. 2 at 230, vol. 4 at 578. Petitioner responded via text: “So fuck
19   that. We’re not done yet.” Id. vol. 2 at 230–31, vol. 4 at 578. Following the incident,
20   there was blood in almost every room of the house, on the floors, and on the walls. Id.
21   vol. 2 at 247–78, vol. 3 at 270. Most of the blood was in the bedroom, on the wall
22   farthest from the door. Id. vol. 3 at 270–71. The police did not collect samples of the
23   blood to determine whose it was. Id. vol. 3 at 271–72. A knife in the kitchen was
24   photographed but not collected as evidence. Id. vol. 2 at 250, vol. 3 at 272–73.
25
26
     4
27    The jury heard the audio recording of the 911 call and reviewed a transcript of the call.
     (Lodgment No. 1, Rep.’s Tr. vol. 3 at 462, ECF No. 6-3; see also Lodgment No. 2,
28
     Clerk’s Tr. at 17-23, ECF No. 6-6.)

                                                   5
                                                                               15cv2448 MMA (BGS))
1          B.     Defense Evidence
2          Washington testified in his own defense. He stated everyone had been drinking
3    that evening. Gibson and Knight and he began kissing each other, and the women started
4    dancing together. Id. vol. 5 at 612–13. At some point, Washington realized Gibson had
5    too much to drink and he asked her if she was ready to leave the party. Gibson refused.
6    Id. at 615–16. Washington left to get cigarettes at a nearby liquor store. While he was
7    gone, Gibson texted him asking why he left the party. The two exchanged texts. It was
8    not an angry conversation. Id. at 617–18. Washington eventually returned to the party to
9    pick up Gibson. Id. at 620.
10         Washington and Gibson were about to leave the party when Stoner and Knight
11   asked Gibson to stay. Id. at 624. Washington denied pushing Gibson. Id. at 626. He
12   testified that Gibson took a step toward the wall because she could not decide whether to
13   leave the party. Id. He and Gibson got into a heated discussion about whether to leave.
14   Id. at 628. He heard Knight behind him and when he turned around, he saw Knight
15   coming at him swinging a knife. Id. at 628–30. Washington put his arm up to protect his
16   face and Knight cut him on his wrist. Id. at 629–30. He grabbed Knight’s wig and pulled
17   it off in an attempt to get her to stop swinging the knife. Id. at 633. Stoner grabbed
18   Washington, and Knight ran past Stoner into the living room with the knife. Id. at 635,
19   636, 639. Washington pushed Stoner. Id. vol. 4 at 535, 537. While Washington and
20   Stoner were struggling, Washington tried to explain to Stoner that Knight had cut him.
21   Id. vol. 5 at 638. Washington could not see if Knight still had the knife, but he thought
22   she did. Id. at 639. Gibson ran into the bedroom after Knight to find out what happened.
23   Id. at 640–41.
24         At that point, White woke up and asked what happened. Id. at 641. Washington
25   told Stoner and White that Knight attacked him. Id. at 642–43. White told Washington
26   to leave. Id. at 644. Petitioner testified that he was partially at fault for “the whole
27   thing” because he could have left at that point. Id. He was so angry he told Gibson,
28   “You can be here, fuck you, fuck these faggots and that bald-headed bitch.” Id. at 645.

                                                    6
                                                                                 15cv2448 MMA (BGS))
1           When Washington said “bald-headed bitch,” Knight came out of the bedroom and
2    swung the knife at him. Id. at 644–45. Washington rushed toward her and pushed her
3    into the dresser. Id. at 646–47. Knight dropped the knife when she fell to the floor. Id.
4    at 648. Knight and Washington grabbed for the knife at the same time. 5 RT 649.
5    Knight scratched Washington. He punched Knight in the jaw and she released the knife.
6    Id. at 649. Petitioner testified that blood was running continuously from his wrist, and it
7    was dripping everywhere during the struggle. Id. at 649. Washington dropped the knife
8    on the floor and kicked it. Id. at 650. Washington denied kicking or stomping Knight
9    during the struggle and stated he only punched her once. Id. After the struggle,
10   Washington offered to pay for the damage to the house and left afterwards. Id. at 650–
11   51. Petitioner testified that he and Gibson continued to stay in touch leading up to the
12   trial. Id. at 652.
13   III.   PROCEDURAL BACKGROUND
14          On January 14, 2011, the San Diego District Attorney’s Office filed an amended
15   information charging Washington with assault with force likely to produce great bodily
16   injury (Cal. Penal Code § 245(a)(1)) (count one), battery with serious bodily injury (Cal.
17   Penal Code § 243 (d) (count two), unlawful ownership or possession of a firearm and
18   reloaded ammunition (Cal. Penal Code § 1236 (b)(1)) (count three), and driving on a
19   suspended or revoked license (Cal. Veh. Code § 14601.1(a)) (count four). Lodgment No.
20   2, Clerk’s Tr. at 4, ECF No. 6-6. It was further alleged that as to both counts one and
21   two, Washington personally inflicted great bodily injury (Cal. Penal Code §§ 12022.7(e),
22   1192.7(c)(8)). Lodgment No. 2, Clerk’s Tr. at 4-5, ECF No. 6-6.) It was also alleged
23   that Washington had served five prior prison terms (Cal. Penal Code §§ 667.5(b), 668)
24   and had two prior “strike” and “serious felony” convictions (Cal. Penal Code § 67 (a, (b)-
25   (i)), 1170.12). Lodgment No. 2, Clerk’s Tr. at 6, ECF No. 6-6.
26          Jury trial began on April 13, 2011. Id. at 211, ECF No. 6-7. On April 21, 2011,
27   the jury returned guilty verdicts on counts one and two. Id. at 226-27; see also Lodgment
28   No. 1, Rep.’s Tr. vol. 5 at 779–80, ECF No. 6-5. The trial court granted the prosecution’s

                                                  7
                                                                               15cv2448 MMA (BGS))
1    motion to dismiss counts three and four.5 Lodgment No. 2, Clerk’s Tr. at 228, ECF No.
2    6-7; see also Lodgment No. 1, Rep.’s Tr. vol. 5 at 788–89, ECF No. 6-5. Washington
3    admitted his prior convictions and prior prison terms, subject to the trial court’s
4    determination whether his prior convictions suffered in Illinois qualified as “strikes”
5    under the Three Strikes Law. Lodgment No. 2, Clerk’s Tr. at 227, ECF No. 6-7;
6    Lodgment No. 1, vol. 5 at 783–88, ECF No. 6-5.
7          On August 11, 2011, the court found that Washington’s Illinois prior convictions
8    qualified as “strikes.” Lodgment No. 1, vol. 5 at 805–07, ECF No. 6-5. The court
9    sentenced Washington to a total term of 41 years to life.6 Id. at 810–13; see also
10   Lodgment No. 2, Clerk’s Tr. at 233–34, ECF No. 6-7.
11          Washington appealed his conviction in the California Court of Appeal, arguing the
12   trial court erroneously determined that his Illinois prior conviction was a “strike.” See
13   Lodgment No. 3 at 20–29, ECF No. 6-8. On October 31, 2012, the appellate court
14   affirmed Washington’s conviction and sentence in a reasoned opinion. See Lodgment
15   No. 6, ECF No. 6-11.
16         On November 7, 2012, Washington filed a petition for writ of habeas corpus with
17   the California Court of Appeal. Lodgment No. 7, ECF No. 6-12. In it, he argued his trial
18   was unfair because his convictions were obtained through false documents and false
19   testimony. He further argued his trial counsel was ineffective, appellate counsel was
20
21
     5
      Counts three and four had previously been severed from the trial on counts one and two.
22
     Lodgment No. 1, Rep.’s Tr. vol. 1 at 62–63, ECF No. 6-1.
23
     6
      The trial court sentenced Washington to an indeterminate sentence of 25 years to life on
24
     count one plus 3 years consecutive for personal infliction of great bodily injury. The
25   sentence on count two, 25 years to life, was stayed pursuant to California Penal Code
     section 654. The court sentenced him to an additional 3 years for his prison priors (Cal.
26
     Penal Code § 667.5(b)) and 5 years for each of his two strike priors (Cal. Penal Code
27   § 667(a)(1)) for a total sentence of 25 years to life plus 16 years. See Lodgment No. 1,
     Rep.’s Tr. vol. 5 at 811–12, ECF No. 6-5; see also Lodgment No. 1, Clerk’s Tr. at 233–
28
     34, ECF No. 6-7.

                                                   8
                                                                                15cv2448 MMA (BGS))
1    ineffective, the trial court abused its discretion and committed misconduct, the prosecutor
2    committed misconduct, and his sentence was excessive. See id. at 15–40. On January
3    16, 2013, the appellate court denied the petition because Washington failed to first seek
4    habeas review in the superior court. Lodgment No. 9, ECF No. 6-14.
5          On December 7, 2012, while his habeas petition was still pending before the
6    appellate court, Washington filed a petition for review in the California Supreme Court,
7    raising the same sentencing claims presented to the appellate court on direct review. See
8    Lodgment No. 8, ECF No. 6-13. On February 14, 2013, the court denied the petition
9    without comment or citation. Lodgment No. 10, ECF No. 6-15.
10         Washington then filed a petition for writ of habeas corpus in the superior court on
11   December 26, 2013. See Lodgment No. 11, ECF No. 16. In it, he argued his conviction
12   was based on perjured and coerced testimony, in violation of his due process rights, and
13   he also raised several claims of ineffective assistance of counsel, in violation of his Sixth
14   Amendment rights. See id. at 21–40. On March 19, 2014, the trial court requested an
15   informal response. Lodgment No. 12, ECF No. 6-17. On June 23, 2014, the District
16   Attorney’s Office filed a response. Lodgment No. 13, ECF No. 6-18. On October 24,
17   2014, the superior court denied the petition as untimely in a reasoned opinion. Lodgment
18   No. 15, ECF No. 6-20.
19         Washington filed a petition for writ of habeas corpus in the California Court of
20   Appeal on December 31, 2014, raising the same claims as those presented in his petition
21   to the superior court. Lodgment No. 16, ECF No. 6-21. The appellate court denied the
22   petition on the merits on January 29, 2015. Lodgment No. 17, ECF No. 6-22. On April
23   1, 2015, Washington filed a habeas petition in the California Supreme Court, again
24   raising the same claims of ineffective assistance of counsel and introduction of false or
25   perjured testimony. See Lodgment No. 18 at 24–65, ECF No. 6-23. The court denied the
26   petition without comment or citation on June 17, 2015. Lodgment No. 19, ECF No. 6-25.
27         On October 28, 2015, Washington, proceeding pro se, filed a federal Petition for
28   Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 in this Court. See Pet., ECF No. 1.

                                                   9
                                                                                15cv2448 MMA (BGS))
1    On December 18, 2015, Respondent filed a motion to dismiss the petition as untimely.
2    ECF No. 5. The Court granted the motion on September 7, 2016. ECF No. 10.
3    Petitioner appealed, and on May 21, 2019, the Court of Appeals for the Ninth Circuit
4    reversed and remanded the case to this Court. See ECF No. 26. On May 22, 2019, this
5    Court ordered briefing on the merits of the claims raised in the Petition. ECF No. 27.
6    Respondent filed an Answer on June 19, 2019. ECF No. 35. Petitioner filed a Traverse
7    on August 7, 2019. ECF No. 39.
8    IV.   SCOPE OF REVIEW
9          Washington’s Petition is governed by the provisions of the Antiterrorism and
10   Effective Death Penalty Act of 1996 (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320
11   (1997). Under AEDPA, a habeas petition will not be granted unless the adjudication (1)
12   resulted in a decision that was contrary to, or involved an unreasonable application of,
13   clearly established federal law; or (2) resulted in a decision that was based on an
14   unreasonable determination of the facts in light of the evidence presented at the state
15   court proceeding. 28 U.S.C. § 2254(d); Early v. Packer, 537 U.S. 3, 8 (2002).
16         A federal court is not called upon to decide whether it agrees with the state court’s
17   determination; rather, the court applies an extraordinarily deferential review, inquiring
18   only whether the state court’s decision was objectively unreasonable. See Yarborough v.
19   Gentry, 540 U.S. 1, 4 (2003); Medina v. Hornung, 386 F.3d 872, 877 (9th Cir. 2004). In
20   order to grant relief under § 2254(d)(2), a federal court “must be convinced that an
21   appellate panel, applying the normal standards of appellate review, could not reasonably
22   conclude that the finding is supported by the record.” See Taylor v. Maddox, 366 F.3d
23   992, 1001 (9th Cir. 2004).
24         A federal habeas court may grant relief under the “contrary to” clause if the state
25   court applied a rule different from the governing law set forth in Supreme Court cases, or
26   if it decided a case differently than the Supreme Court on a set of materially
27   indistinguishable facts. See Bell v. Cone, 535 U.S. 685, 694 (2002). The court may grant
28   relief under the “unreasonable application” clause if the state court correctly identified

                                                  10
                                                                                15cv2448 MMA (BGS))
1    the governing legal principle from Supreme Court decisions but unreasonably applied
2    those decisions to the facts of a particular case. Id. Additionally, the “unreasonable
3    application” clause requires that the state court decision be more than incorrect or
4    erroneous; to warrant habeas relief, the state court’s application of clearly established
5    federal law must be “objectively unreasonable.” See Lockyer v. Andrade, 538 U.S. 63, 75
6    (2003). “[A] federal habeas court may not issue the writ simply because that court
7    concludes in its independent judgment that the relevant state-court decision applied
8    clearly established federal law erroneously or incorrectly. Rather, that application must
9    also be unreasonable.” Williams v. Taylor, 529 U.S. 362, 411 (2000). “A state court’s
10   determination that a claim lacks merit precludes federal habeas relief so long as
11   ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”
12   Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541
13   U.S. 652, 664 (2004)).
14         Where there is no reasoned decision from the state’s highest court, the Court
15   “looks through” to the underlying appellate court decision and presumes it provides the
16   basis for the higher court’s denial of a claim or claims. See Ylst v. Nunnemaker, 501 U.S.
17   797, 805–06 (1991). If the dispositive state court order does not “furnish a basis for its
18   reasoning,” federal habeas courts must conduct an independent review of the record to
19   determine whether the state court’s decision is contrary to, or an unreasonable application
20   of, clearly established Supreme Court law. See Delgado v. Lewis, 223 F.3d 976, 982 (9th
21   Cir. 2000) (overruled on other grounds by Andrade, 538 U.S. at 75-76); accord Himes v.
22   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). However, a state court need not cite
23   Supreme Court precedent when resolving a habeas corpus claim. See Early, 537 U.S. at
24   8. “[S]o long as neither the reasoning nor the result of the state-court decision contradicts
25   [Supreme Court precedent,]” id., the state court decision will not be “contrary to” clearly
26   established federal law. Id. Clearly established federal law, for purposes of § 2254(d),
27   means “the governing principle or principles set forth by the Supreme Court at the time
28   the state court renders its decision.” Andrade, 538 U.S. at 72.

                                                  11
                                                                                15cv2448 MMA (BGS))
1    V.    DISCUSSION
2          Washington raises four grounds for relief. In claims one and two, he argues there
3    was insufficient evidence to support the trial court’s finding that an out-of-state prior
4    conviction qualified as a “strike” under California’s Three Strikes Law. Pet. at 23–34,
5    ECF No. 1. In ground three, Petitioner alleges several instances of ineffective assistance
6    of trial counsel. Id. at 36–49. In ground four, Washington contends the prosecution
7    improperly presented false testimony from a witness, Jennifer Gibson. Id. at 49–52.
8    Respondent counters that Washington is not entitled to habeas relief because the state
9    courts’ denial of the claims was neither contrary to, nor an unreasonable application of,
10   clearly established law. See Mem. P. & A. Supp. Answer at 16–47, ECF No. 35-1.
11         A.     Illinois Prior Conviction
12         In ground one, Washington contends his due process rights were violated because
13   the trial court improperly found that his Illinois prior conviction for aggravated battery
14   qualified as a strike under California’s Three Strikes Law. Pet. at 23-31, ECF No. 1; see
15   also Traverse at 9–11, ECF No. 39. He further argues in ground one that there was
16   insufficient evidence to show he “personally inflicted” injury in the Illinois case. See id.
17   In ground two, Washington alleges there was insufficient evidence to support the finding
18   that his Illinois prior conviction constituted a “strike” because there was no evidence of
19   “personal infliction of great bodily injury.” Pet. at 31–34, ECF No. 1; Traverse at 12–13,
20   ECF No. 30. Because claims one and two are related and overlap somewhat, the Court
21   will discuss them together.
22                1.     State Court Decision
23         Washington raised the claims contained in grounds one and two in his petition for
24   review to the California Supreme Court. See Lodgment No. 8 at, ECF No. 6-13. The
25   court denied the petition without comment or citation. Lodgment No. 10, ECF No. 6-15.
26   As such, this Court looks through to the last reasoned state court opinion, that of the
27   California Court of Appeal. See Ylst, 501 U.S. at 805-06.
28         The appellate court denied the claims, stating:

                                                   12
                                                                                15cv2448 MMA (BGS))
1           California law defines a serious felony as “any felony in which the
     defendant personally inflicts great bodily injury on any person, other than an
2
     accomplice. . . .” (§ 1192.7, subd. (c)(8).) To “personally inflict” an injury,
3    the defendant must directly cause the injury, and not just proximately cause
     it. (People v. Rodriguez (1999) 69 Cal.App.4th 341, 347, 81 Cal.Rptr.2d
4
     567.)
5
            Washington argues the record of his prior Illinois conviction does not
6
     provide sufficient facts to prove he was the direct cause of the victim’s
7    injury. We disagree. At the time of Washington’s guilty plea, the Illinois
     court informed him that he was charged with aggravated battery as follows:
8
9          “ . . . [Washington] knowingly caused great bodily harm to
           Shara Price, a household member of the defendant, in that [he]
10
           struck Shara Price in the face causing her to fall and strike her
11         head.
12
           Washington’s counsel then gave the following factual basis for the
13   offense:
14
           “[T]he State would call Shara Price. She would testify that . . .
15         Washington hit her in the head or [face] with his fist causing
           her to fall.
16
17         Washington responded that he understood these allegations, and he
     pleaded guilty to the aggravated battery charge.
18
19         The record of Washington’s Illinois guilty plea is factually sufficient
     to show he directly caused the victim’s injury. Washington admitted he
20
     personally caused or inflicted the injury when he struck the victim in the
21   face causing her to fall and sustain injury to her head. Because the record of
     Washington’s prior Illinois conviction provides a precise factual description
22
     of what occurred, the trial court had sufficient evidence to find that
23   Washington “personally inflict[ed]” the injury as required under section
     1192.7, subdivision (c)(8).
24
                                        ....
25
            Washington further argues the court erred in finding that his prior
26
     Illinois conviction qualified as a strike because “great bodily harm” as
27   required under the Illinois aggravated battery statute (720 Ill. Comp. Stat.
     5/12–4(a) (2003)) is not the same as “great bodily injury” under California
28

                                           13
                                                                         15cv2448 MMA (BGS))
1    law. We disagree.
2
            In Illinois, “[t]he term ‘great bodily [harm]’ referred to as an essential
3    element of the offense of aggravated battery is not susceptible of a precise
     legal definition but is an injury of a graver and more serious character than
4
     an ordinary battery.” (People v. Costello (1981) 95 Ill.App.3d 680, 684, 420
5    N.E.2d 592, 594 (Costello).) [Footnote 3: Illinois uses the phrase “great
     bodily injury” interchangeably with “great bodily harm” to describe the level
6
     of injury required to sustain a finding under the Illinois aggravated battery
7    statute. (Costello, supra, 51 Ill.Dec. 178, 420 N.E.2d at p. 595.) Ordinary
     battery requires “physical pain or damage to the body, like lacerations,
8
     bruises or abrasions, whether temporary or permanent.” (People v. Mays
9    (1982) 91 Ill.2d 251, 256, 437 N.E.2d 633, 635–636.) “Because great bodily
     harm requires an injury of a graver and more serious character than ordinary
10
     battery, simple logic dictates that the injury must be more severe than” mere
11   lacerations, bruises or abrasions. (People v. Figures (1991) 216 Ill.App.3d
     398, 401, 576 N.E.2d 1089, 1092; see People v. Olmos (1978) 67 Ill.App.3d
12
     281, 289–290, 384 N.E.2d 853, 860–861 [evidence of three or four welts, 12
13   to 18 inches in length, left on the back of the victim and bleeding from his
     left eye was enough to sustain a finding of “great bodily harm”]; see also
14
     Costello, supra, 51 Ill.Dec. 178, 420 N.E.2d at pp. 594-594 [victim suffered
15   great bodily harm from a broken nose and a lost tooth].)
16
            In California, “great bodily injury” is defined as “a significant or
17   substantial physical injury” beyond that which is inherent in the underlying
     offense. (§§ 12022.7, subd. (f), 667, subd. (a)(1).) An examination of
18
     California case law reveals that some physical pain or damage, such as
19   lacerations, bruises, or abrasions is sufficient for a finding of “great bodily
     injury.” (People v. Jaramillo (1979) 98 Cal.App.3d 830, 836-837, 159
20
     Cal.Rptr. 771 [multiple contusions, swelling and discoloration of the body,
21   and extensive bruises were sufficient to show “great bodily injury”]; see
     People v. Sanchez (1982) 131 Cal.App.3d 718, 182 Cal.Rptr. 671,
22
     disapproved on other grounds in People v. Escobar (1992) 3 Cal.4th 740,
23   755, 12 Cal.Rptr.2d 586, 837 P.2d 1100 [evidence of multiple abrasions and
     lacerations to the victim’s back and bruising of the eye and cheek sustained a
24
     finding of “great bodily injury”]; see also People v. Corona (1989) 213
25   Cal.App.3d 589, 261 Cal.Rptr. 765 [a swollen jaw, bruises to head and neck
     and sore ribs were sufficient to show “great bodily injury”].)
26
27          Because Illinois law requires physical injuries more severe than
     lacerations, bruises, or abrasions to sustain a finding of “great bodily harm,”
28

                                            14
                                                                          15cv2448 MMA (BGS))
1          it naturally follows that a finding of “great bodily harm” would be sufficient
           to sustain a finding of “great bodily injury” under California law. Because
2
           the elements of “great bodily harm” and “great bodily injury” are the same,
3          Washington’s prior conviction of aggravated battery in Illinois is sufficient
           to show he personally inflicted “great bodily injury” as required under
4
           section 1192.7, subdivision (c)(8). Thus, we conclude Washington’s prior
5          conviction qualifies as a serious felony and a “strike” under California law.
           [Footnote 4: In light of our holding, we need not address Washington’s
6
           argument that his prior record of conviction does not reveal the particular
7          injury the victim sustained and is thus factually insufficient to prove that
           Washington inflicted “great bodily injury.”]
8
9
     Lodgment No. 6 at 5–7, ECF No. 6-11.
10
                  2.     Discussion
11
           First, to the extent Washington argues in ground one that the state court
12
     improperly concluded his Illinois prior conviction qualified as a strike under California
13
     law, the claim is not cognizable on federal habeas. The Supreme Court has long held
14
     that “federal habeas corpus relief does not lie for errors of state law.” Estelle v
15
     McGuire, 502 U.S. 62, 67, (1991); Swarthout v. Cooke, 562 U.S. 216, 222 (2011). As
16
     such, whether a prior conviction qualifies as a “strike” or other sentence enhancement
17
     under California law is a question of state law not cognizable on federal habeas review.
18
     See Miller v. Vasquez, 868 F.2d 1116, 1118-19 (9th Cir. 1989) (“Whether assault with a
19
     deadly weapon qualifies as a ‘serious felony’ under California’s sentence enhancement
20
     provisions is a question of state sentencing law.”); see also Christian v. Rhode, 41 F.3d
21
     461, 469 (9th Cir. 1994) (“Absent a showing of fundamental unfairness, a state court’s
22
     misapplication of its own sentencing laws does not justify federal habeas relief.”);
23
     Middleton v. Cupp, 768 F.2d 1083, 1085 (9th Cir. 1985). Moreover, federal habeas
24
     relief for a state sentencing error “is limited, at most, to determining whether the state
25
     court’s finding was so arbitrary or capricious as to constitute an independent due
26
     process . . . violation.” Lewis v. Jeffers, 497 U.S. 764, 780 (1990) (citation omitted).
27
           Under California law, a prior conviction from another jurisdiction may constitute
28

                                                   15
                                                                                 15cv2448 MMA (BGS))
1    a “strike” in California if it “includes all of the elements of” a California crime listed as
2    a serious or violent felony “strike” or if it involved conduct that would qualify as a
3    serious or violent felony “strike” under California law. See Cal. Penal Code
4    §§ 667(d)(2) and 1170.12(b)(2); People v. McGee, 38 Cal. 4th 682, 691 (2006). Here,
5    Washington claims the state court erred in concluding the Illinois aggravated battery
6    statute’s “great bodily harm” element is legally comparable to California’s “great bodily
7    injury” element, thus making it a strike-eligible offense.7 Pet. at 23-36, ECF No. 1.
8    Petitioner’s claim in ground one that, as a matter of California law, his prior Illinois
9    conviction did not qualify as a “strike” under the Three Strikes Law, does not present a
10   federal question. See Rhoades v. Henry, 638 F.3d 1027, 1053 (9th Cir. 2011).
11   Moreover, Petitioner has not shown his sentence was arbitrary and capricious. See
12   Richmond v. Lewis, 506 U.S. 40, 50 (1992). Therefore, Washington is not entitled to
13   relief as to this aspect of ground one.
14         Next, Washington argues, in both ground one and ground two, that there was an
15   insufficient factual basis to support a finding that the Illinois prior conviction constituted
16   a strike. Pet. at 30–34, ECF No. 1.) He contends in ground one that that there was
17   insufficient evident to establish “personal infliction” of injury. Id. at 30–31. In ground
18   two, he claims there was insufficient evidence to establish “great bodily injury.” Id. at
19   31–34. It is clearly established that due process clause is violated “if it is found that upon
20   the evidence adduced at the trial no rational trier of fact could have found proof of guilt
21   beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 324 (1979); see also
22
23
     7
      The Illinois aggravated battery statute at the time of Washington’s prior conviction
24
     provided, in relevant part: “A person who, in committing a battery, intentionally or
25   knowingly causes great bodily harm, or permanent disability or disfigurement commits
     aggravated battery.” 720 Ill. Comp. Stat. 5/12-4(a) (2003). Under California state law,
26
     an out-of-state felony prior not specifically listed as a serious felony in California Penal
27   Code section 1192.7(c) can qualify as a serious felony and a strike where the defendant
     “personally inflicts great bodily injury on any person” within the meaning of California
28
     Penal Code section 1192.7(c)(8). See People v. Rodriguez, 17 Cal. 4th 253, 261 (1998).

                                                   16
                                                                                 15cv2448 MMA (BGS))
1    Cavazos v. Smith, 565 U.S. 1, 7 (2011) (per curiam ); Juan H. v. Allen, 408 F.3d 1262,
2    1275 (9th Cir. 2005). Courts must review the state court record and view the evidence in
3    the “light most favorable to the prosecution and all reasonable inferences that may be
4    drawn from this evidence.” Juan H., 408 F.3d at 1276 (citing Jackson, 443 U.S. at 319).
5    “A petitioner for a federal writ of habeas corpus faces a heavy burden when challenging
6    the sufficiency of the evidence used to obtain a state conviction on federal due process
7    grounds.” Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005). The Jackson standard
8    also applies to state sentence enhancements. Garcia v. Carey, 395 F.3d 1099, 1102 (9th
9    Cir. 2005).
10         Washington contends there was insufficient evidence to establish he personally
11   caused the victim’s injury. As the California Court of Appeal stated, Washington
12   pleaded guilty to aggravated battery in Illinois in 2003. Lodgment No. 2, Clerk’s Tr. at
13   90–91, ECF No. 6-6. The Information alleged:
14                [Washington] knowingly, caused great bodily harm to Shara Price, a
           household member of the defendant, in that said defendant struck Shara
15
           Price in the face causing her to fall and strike her head, in violation of 720
16         Ill. Comp. St. 5/12–4(a) and against the peace and dignity of the said People
           of the State of Illinois.
17
18   Id. at 80. During the change of plea hearing, the trial judge explained the charge to
19   Washington: “[T]he aggravated battery statute you are charged under states that a person
20   who in committing a battery intentionally or knowingly causes great bodily harm or
21   permanent disability or disfigurement commits aggravated battery.” Lodgment No. 2,
22   Clerk’s Tr. at 90–91, ECF No. 6-6. Washington acknowledged that he understood the
23   charge before entering his guilty plea. Id. at 91. The prosecutor then summarized the
24   factual basis for the charge: “[T]he state would call Shara Price. She would testify that
25   on or about the date alleged in the Information that Mr. Washington hit her in the head or
26   with his fist causing her to fall.” Id. at 96. Washington then affirmed that he was
27   pleading guilty to the charge freely and voluntarily. Id. Accordingly, when viewed in the
28   light most favorable to the verdict, there was sufficient to establish Washington

                                                  17
                                                                              15cv2448 MMA (BGS))
1    “personally inflicted” the victim’s injuries by hitting her in the face and causing her to
2    fall and hit her head.
3          Further, there was sufficient evidence that those injuries met the requisite standard
4    for “great bodily injury.” Washington admitted to causing “great bodily harm” under
5    Illinois law which, as the court of appeal found, necessarily amounts to committing
6    “great bodily injury” under California law. This Court must defer to that court’s statutory
7    interpretation. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per curiam) (“[A] state
8    court’s interpretation of state law, including one announced on direct appeal of the
9    challenged conviction, binds a federal court sitting in habeas corpus.”); Hicks v. Feiock,
10   485 U.S. 624, 629–30 & n.3 (1988) (Interpretation of state law by state court, including
11   interpretation announced by intermediate appellate court, binds federal court in habeas
12   proceedings.).
13         Accordingly, given the record before the trial court and viewing it in the light most
14   favorable to the verdict, there was sufficient evidence to reasonably conclude that
15   Petitioner’s Illinois conviction qualified as a “strike” conviction under California law.
16   The state court’s denial of claims one and two was neither contrary to, nor an
17   unreasonable application of, clearly established law. See 28 U.S.C. § 2254(d); Williams,
18   529 U.S. at 407–08. Thus, claims one and two are DENIED.
19         B.     Ineffective Assistance of Counsel
20         In ground three, Washington claims several instances of ineffective assistance of
21   defense counsel, in violation of his Sixth Amendment rights. Specifically, he argues (1)
22   defense counsel failed to object to photos of the crime scene, (2) counsel failed to move
23   for dismissal based on the government’s failure to preserve evidence, (3) counsel failed to
24   request a jury instruction regarding the failure to preserve evidence, (4) defense counsel
25   failed to move to suppress Gibson’s testimony, (5) defense counsel failed to investigate
26   and present evidence from an audiotaped jailhouse conversation between Washington and
27   Gibson, (6) defense counsel failed to adequately impeach Gibson on cross-examination
28   (7) counsel failed to investigate and present evidence from Carmen Brooks, and (8) the

                                                   18
                                                                                15cv2448 MMA (BGS))
1    cumulative effect of defense counsel’s errors amounted to ineffective assistance of
2    counsel.8 See Pet. at 36–49, ECF No. 1; see also Traverse at 13–26, ECF No. 39.
3                 1. State Court Decision
4          Washington raised his ineffective assistance of counsel claims in his petition for
5    writ of habeas corpus filed with the California Supreme Court. Lodgment No. 18, at 31–
6    52, ECF No. 6-23. The petition was denied without comment or citation. See Lodgment
7    No. 19, ECF No. 6-25. As such, this Court looks through to the last reasoned opinion to
8    address the claims—the California Court of Appeal’s January 29, 2015, opinion denying
9    Washington’s petition for writ of habeas corpus. See Ylst, 501 U.S. at 805–06. In
10   denying the ineffective assistance of counsel claims, the court stated
11                Washington also claims his counsel was ineffective at trial. To state a
           claim for ineffective assistance of counsel here, Washington must show
12
           “[c]ounsel’s performance fell below an objective standard of reasonableness
13         under prevailing professional norms, and there is a reasonable probability
           that, but for counsel’s unprofessional errors [or] omissions, the trial would
14
           have resulted in a more favorable outcome. [Citations.] In demonstrating
15         prejudice, however, the petitioner must establish that as a result of counsel’s
16
           failures the trial was unreliable or fundamentally unfair.” (In re Visciotti
17         (1996) 14 Cal.4th 325, 352.)
18
                  Washington claims his counsel was ineffective by (1) not objecting
19         to the admission of bloody crime scene photographs into evidence, (2) not
           moving for dismissal (or requesting an adverse inference instruction) based
20
           on police investigators’ failure to collect blood samples and a knife found
21         at the scene of the assault, (3) not moving to suppress Gibson’s testimony,
           (4) not impeaching Gibson with an audiotape containing jailhouse
22
           conversations, (5) not investigating the contents of that audiotape, and (6)
23         not investigating a potential exculpatory witness who would support
           Washington’s self defense claim.
24
25               As to the first and second grounds, Washington has not shown his
           counsel’s performance fell below an objective standard of reasonableness.
26
27
     8
      For ease of analysis, the Court will address Petitioner’s ineffective assistance of counsel
28
     sub-claims in a different order than presented in the Petition.

                                                  19
                                                                               15cv2448 MMA (BGS))
1    (See In re Visciotti, supra, 14 Cal.4th at p. 352.) Washington provides no
     valid legal basis for excluding photographs of the crime scene, which were
2
     plainly relevant. (Evid. Code, § 3 51; see People v. Weaver (2001) 26
3    Cal.4th 876, 931 [“Counsel is not ineffective for failing to make a frivolous
     motion”].) Washington also provides no valid legal basis for moving to
4
     dismiss or requesting an adverse inference instruction based on the police
5    investigation. “[A]s a general matter, due process does not require the
     police to collect particular items of evidence.” (People v. Frye (1998) 18
6
     Cal.4th 894, 943.) Even if Washington’s claim were characterized as a
7    failure to preserve evidence, he has not shown bad faith on the part of law
     enforcement, which would be necessary to state a constitutional violation
8
     warranting sanctions. (See People v. Schmeck (2005) 37 Cal.4th 240, 283.)
9
           As to the third, fourth, and fifth grounds, Washington has shown
10
     neither deficient performance nor prejudice. (See In re Visciotti, supra, 14
11   Cal.4th at p. 352.) These grounds stem from Washington’s assertion that
     Washington and Gibson had an audiotaped jailhouse conversation
12
     discussing the pressure Gibson felt to testify.
13
            Washington’s discussion of the alleged content of the audiotapes is
14
     insufficient to show a valid legal basis for any of the avenues he faults his
15   counsel for not pursuing. Moreover, to the extent his discussion rests on
     Gibson’s declaration, it is insufficient for the reasons we have already
16
     discussed. His claim of deficient performance is therefore unsupported.
17   (See People v. Weaver, supra, 26 Cal.4th at p. 931.) Regarding prejudice,
     even if Gibson’s testimony had been excluded or her credibility impeached
18
     through admission of the audiotape, the jury heard testimony from three
19   other individuals who witnessed the assault and provided accounts similar
     to Gibson’s. The evidence against Washington also included angry text
20
     messages between him and Gibson regarding the victim, bloody crime
21   scene photographs, and details of the victim’s injuries. Given the evidence
     against him, Washington has not shown that, but for his counsel’s
22
     ineffectiveness, the trial would have resulted in a more favorable outcome.
23   (See In re Visciotti, supra, 14 Cal.4th at pp. 351-352.)
24
           Washington does not appear to have presented his sixth ground to
25   the superior court. We will nonetheless consider its merits. (See In re
     Hillery (1962) 202 Cal.App.2d 293, 294.) Washington contends his
26
     counsel failed to investigate and present testimony from a medical
27   technician who treated Washington’s wounds after the assault. Washington
     claims she would corroborate his testimony at trial that the victim cut him
28

                                           20
                                                                        15cv2448 MMA (BGS))
1          with a knife during the assault and substantiate his claim of self-defense.
           Where a habeas petition alleges ineffective assistance of counsel based on
2
           counsel’s failure to investigate, “‘[t]he petition must demonstrate that
3          counsel knew or should have known that further investigation was
           necessary, and must establish the nature and relevance of the evidence that
4
           counsel failed to present or discover.’ [Citation.] Prejudice is established
5          if there is a reasonable probability that a more favorable outcome would
           have resulted had the evidence been presented, i.e., a probability sufficient
6
           to undermine confidence in the outcome.” (In re Clark (1993) 5 Cal.4th
7          750, 766.)
8
                  To assess prejudice, we must evaluate three factors: “What evidence
9          was available that counsel failed reasonably to discover? How strong was
           that evidence? How strong was the evidence of guilt produced [by the
10
           prosecution] at trial?” (See In re Hardy (2007) 41 Cal.4th 977, 1021-
11         1022.) Washington provides only his own vague and conclusory statement
           of the testimony he claims the medical technician would have provided.
12
           Even assuming the testimony would be as Washington asserts, Washington
13         has not shown he would have obtained a more favorable outcome given the
           credible and substantial testimony from multiple witnesses at trial that
14
           Washington did not act in self-defense. Washington has failed to establish
15         prejudice. (In re Clark, supra, 5 Cal.4th at p. 766.)
16
                 For the reasons we have stated, we further conclude that Washington
17         has not stated a claim of ineffective assistance of counsel based on the
           cumulative effect of the grounds discussed above.
18
19
     Lodgment No. 17 at 2–4, ECF No. 6-22.
20
                  2.    Clearly Established Law
21
           To establish ineffective assistance of counsel, a petitioner must first show his
22
     attorney’s representation fell below an objective standard of reasonableness. Strickland
23
     v. Washington, 466 U.S. 668, 688 (1984). “This requires showing that counsel made
24
     errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the
25
     defendant by the Sixth Amendment.” Id. at 687.
26
           Washington must also show he was prejudiced by counsel’s errors. Id. at 694.
27
     Prejudice can be demonstrated by a showing that “there is a reasonable probability that,
28

                                                  21
                                                                               15cv2448 MMA (BGS))
1    but for counsel’s unprofessional errors, the result of the proceeding would have been
2    different. A reasonable probability is a probability sufficient to undermine confidence in
3    the outcome.” Id.; see also Fretwell v. Lockhart, 506 U.S. 364, 372 (1993). “The
4    likelihood of a different result must be substantial, not just conceivable.” Richter, 562
5    U.S. at 112 (citing Strickland, 466 U.S. at 693). The Court need not address both the
6    deficiency prong and the prejudice prong if the defendant fails to make a sufficient
7    showing of either one. Id. at 697.
8           There is a “strong presumption that counsel’s conduct falls within a wide range of
9    reasonable professional assistance.” Id. at 686-87. “Surmounting Strickland’s high bar is
10   never an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010). “Representation is
11   constitutionally ineffective only if it ‘so undermined the proper functioning of the
12   adversarial process’ that the defendant was denied a fair trial.” Strickland, 466 U.S. at
13   687.
14          Under the standards of both 28 U.S.C. § 2254(d) and Strickland, judicial review is
15   “highly deferential and when the two apply in tandem, review is doubly so.” Richter, 562
16   U.S. at 105 (internal quotation marks and citations omitted). As a result, “the question
17   [under § 2254(d)] is not whether counsel’s actions were reasonable. The question is
18   whether there is any reasonable argument that counsel satisfied Strickland’s deferential
19   standard.” Id. The Strickland prejudice analysis is complete in itself, and there is no
20   need for an additional harmless error review under Brecht v. Abrahamson, 507 U.S. 619,
21   637 (1993). See Musladin v. Lamarque, 555 F.3d 830, 834 (9th Cir. 2009) (“[W]here a
22   habeas petition governed by AEDPA alleges ineffective assistance of counsel under
23   Strickland v. Washington, 466 U.S. 668 (1984), we apply Strickland’s prejudice standard
24   and do not engage in a separate analysis applying the Brecht standard.”); Avila v. Galaza,
25   297 F.3d 911, 918 n.7 (9th Cir. 2002).
26                3.     Failure to Object to Photographs of Crime Scene
27          Washington first argues that defense counsel was ineffective in failing to object to
28   the admission of photographs of the crime scene. Pet. at 36–37, ECF No. 1; see also

                                                  22
                                                                               15cv2448 MMA (BGS))
1    Traverse at 14–15, ECF No. 39. Specifically, he contends defense counsel should have
2    objected to photographs showing various areas of White’s home, including the living
3    room, kitchen, and bedroom, as they appeared after the altercation. See Pet. at 6. He
4    argues that because the photographs depicted blood on the walls and floor, they should
5    have been excluded as overly prejudicial. See Pet. at 37, ECF No. 1. Washington further
6    argues that the photographs gave an improper “impression” that the blood depicted
7    belonged to Knight. See id. at 36.
8          Counsel’s performance is not deficient when failing to make a motion or objection
9    that would have been futile. See Rupe v. Wood, 93 F.3d 1434, 1445 (9th Cir. 1996)
10   (concluding that counsel’s failure to take a futile action can never constitute ineffective
11   assistance). Here, the photographs of the crime scene were admissible. Under California
12   law, the prosecution is permitted to introduce evidence that is relevant and would support
13   its case. See People v. Pollock, 32 Cal. 4th 1153, 1170 (2004) (“The admissibility of
14   victim and crime scene photographs and videotapes is governed by the same rules of
15   evidence used to determine the admissibility of evidence generally: Only relevant
16   evidence is admissible.”) (internal quotations and citation omitted); People v. Crittenden,
17   9 Cal. 4th 83, 133 (1994).
18         The photographs depicting the state of White’s home after the altercation were
19   relevant and admitted to assist the jury in understanding witness testimony and the
20   prosecution’s theory. See People v. Scheid, 16 Cal. 4th 1, 18 (1997) (photographs may be
21   admitted to corroborate a witness’s testimony). The photographs were evidence that a
22   crime had occurred and showed where the alleged altercation took place. The photos
23   were relevant to corroborate and clarify testimony of witnesses who described the scene.9
24   They provided a visual image of the physical details of the scene and corroborated the
25
26
27   9
      The Court notes that Washington himself specifically requested that several of the
     photographs be shown during his own testimony to help him describe the incident. See
28
     Lodgment No. 1, Rep.’s Tr. vol. 5 at 622, 625, 633–34, 636, 646–48, ECF No. 6-5.

                                                   23
                                                                                15cv2448 MMA (BGS))
1    testimony of Gibson, White, Stoner, and Knight. See Pollock, 32 Cal. 4th at 1170 (“In a
2    prosecution for murder, photographs of the murder victim and crime scene are always
3    relevant to prove how the charged crime occurred and the prosecution is not obligated to
4    prove these details solely from the testimony of live witnesses.”) That the photographs
5    depicted a bloody crime scene did not render them so unduly prejudicial as to make them
6    inadmissible. See People v. Ramirez, 39 Cal. 4th 398, 454 (2006) (concluding
7    “gruesome” photographs which “accurately portray[ed] the shocking nature of the
8    crimes” were admissible).
9          Because the photographs were clearly admissible under California law,
10   Washington has not established that defense counsel’s failure to object was unreasonable.
11   See Rupe, 93 F.3d at 1445. Likewise, Petitioner has not shown prejudice because any
12   objection to the admission of the photographs would have been overruled. See
13   Strickland, 466 U.S. at 697; United States v. Bosch, 914 F.2d at 1247 (9th Cir. 1990)
14   (stating that failure to object to admissible evidence does not constitute ineffective
15   assistance of counsel under Strickland as it is neither outside the wide range of
16   professionally competent assistance nor prejudicial). As such, the state court’s denial of
17   this sub-claim was neither contrary to, nor an unreasonable application of, clearly
18   established law, and Washington is not entitled to relief. See Williams, 529 U.S. at 407–
19   08.
20                4.     Failure to Move for Dismissal Based on Failure to Preserve Evidence
21         In his second sub-claim Washington argues defense counsel was ineffective in
22   failing to move for dismissal of the case based on law enforcement’s purported failure to
23   collect and preserve exculpatory evidence from the crime scene, namely the kitchen knife
24   and blood evidence. Pet. at 37–39, ECF No. 1; see also Traverse at 15–17, ECF No. 39.
25         The Supreme Court has held that law enforcement has a duty to preserve evidence
26   “that might be expected to play a significant role in the suspect’s defense.” California v.
27   Trombetta, 467 U.S. 479, 488 (1984) (footnote omitted). To meet this standard, the
28   evidence must (1) have “exculpatory value that was apparent before the evidence was

                                                   24
                                                                                15cv2448 MMA (BGS))
1    destroyed,” and (2) “be of such a nature that the defendant would be unable to obtain
2    comparable evidence by other reasonably available means.” Id. (internal citation
3    omitted). When evidence is only potentially exculpatory, “of which no more can be said
4    than that it could have been subjected to tests, the results of which might have exonerated
5    the defendant,” a failure to preserve the evidence only violates due process when a
6    defendant can show officers acted in bad faith. Arizona v. Youngblood, 488 U.S. 51, 57–
7    58 (1988). “The presence or absence of bad faith turns on the government’s knowledge
8    of the apparent exculpatory value of the evidence at the time it was lost or destroyed.”
9    United States v. Cooper, 983 F.2d 928, 931 (9th Cir. 1993) (citing Youngblood, 488 U.S.
10   at 56–57). The Ninth Circuit has further held that a “bad faith failure to collect
11   potentially exculpatory evidence would violate the due process clause.” Miller v.
12   Vasquez, 868 F.2d 1116, 1120 (9th Cir. 1989); see also United States v. Martinez-
13   Martinez, 369 F.3d 1076, 1086 (9th Cir. 2004).
14         Here, Washington argues that defense counsel should have moved for dismissal of
15   his case based on the failure of law enforcement to collect blood from the scene and the
16   knife purportedly wielded by Knight, as evidence. Pet. at 37-39, ECF No. 1. As the
17   Ninth Circuit has noted, an alleged “failure to collect potentially useful evidence is
18   distinctly different than a destruction of evidence that is already extant.” See Martinez-
19   Martinez, 369 F.3d at 1087. As such, in order to prevail on such a motion, counsel would
20   have had to establish that law enforcement failed to collect the evidence in bad faith. See
21   id.
22         When officers arrived at White’s home in response to the 911 call, Washington had
23   already fled the scene. Lodgment No. 1, Rep’s Tr. vol. 4 at 530, ECF No. 6-4. White
24   had told the emergency dispatcher that a man named Cortez Washington had assaulted a
25   woman and that the woman needed an ambulance. See Lodgment No. 2, Clerk’s Tr. at
26   19, 21, ECF No. 6-6. He reported to the dispatcher that the victim was bleeding
27   profusely from her face and moving in and out of consciousness. Id. at 20. He told the
28   operator that there were no weapons involved, “only fists.” Id. at 20. When officers

                                                  25
                                                                                15cv2448 MMA (BGS))
1    arrived, they took statements from Gibson, White, and Stoner.10 (See id. vol. 4 at 576-
2    77.) All three reported that Washington had assaulted Knight, punching her in the face
3    with a closed fist several times, kicking her, shoving her and choking her. (See Pet. Ex. R
4    at 50, Ex. S at 54, Ex. W at 84-85, ECF No. 1-2.)
5          Knight was bleeding profusely when officers arrived and was transported to the
6    hospital shortly thereafter. (See Lodgment No. 1, Rep.’s Tr. vol. 2 at 216, vol. 3 at 247.)
7    The emergency room physician testified that Knight had a significant laceration to her
8    lip, which required five stiches. (See Lodgment No. 1, Rep.’s Tr. vol. 3 at 91, ECF No.
9    6-3.) The doctor testified that Knight also had substantial swelling and fresh bruising to
10   the left side of her jaw, consistent with being hit in the face. Id. at 234–36.
11         Officer Garcia testified that he was tasked with taking photographs of the scene.
12   There was blood on the floor and walls of almost every room in the house. Id. at 268,
13   270. Officer Garcia testified that if he saw evidence that needed to be collected, he
14   would have done so. Id. at 268–69. Officer Garcia had been briefed on what had
15   happened based on statements witnesses had given other officers. Id. at 269. He testified
16   he had been informed there had been a fight between a man and a woman and the male
17   suspect had choked and battered the woman, causing her to bleed. Id. Garcia testified
18   that he was told the only person who was bleeding was the victim. He had “no
19   information that anybody else had been bleeding.” Id. at 272. Likewise, he had no
20   information that any weapon had been used during the altercation. Id.
21         Given what police knew about the incident at the time they processed the scene,
22   there was no bad faith decision to refrain from collecting blood evidence for later testing
23   because there was nothing to suggest that the blood belonged to anyone other than
24   Knight. In their statements to law enforcement, Gibson, Stoner and White consistently
25   described Washington as the aggressor. There was no indication, based on the facts
26
27
     10
       Officer Garcia interviewed Knight at the hospital later that evening. Lodgment No. 1,
28
     Rep.’s Tr. vol. 2 at 249, 255, ECF No. 6-2.

                                                   26
                                                                                 15cv2448 MMA (BGS))
1    known at the time, that Washington would claim self-defense. And there was no
2    evidence at the time that Washington had been bleeding or was otherwise injured.
3          Likewise, there is no evidence that officers were aware that Knight had been
4    holding a knife when the altercation began. There is no reference to a knife in police
5    reports from that evening. Officer Garcia testified specifically that he had no information
6    about a knife being involved. Id. at 269. He stated that he was looking for bloody items.
7    Although he took a photograph of the knife, Officer Garcia testified it did not catch his
8    eye. Id. vol. 2 at 250. He did not see blood on the knife. If he had, he would have
9    collected it. Id. at 273. The knife also did not get his attention because it was in the
10   appropriate place, the kitchen, and the entire house was in disarray. The photograph
11   including the knife also depicted spots of blood on the floor, scattered dog food, a
12   knocked over water tank and a metal ring. Id. vol. 2 at 250–51.
13         Based on these facts, defense counsel could have made a reasonable, strategic
14   decision that a Trombetta/Youngblood motion would have been unsuccessful because
15   there was insufficient evidence of bad faith. Given the initial statements from witnesses
16   and Knight’s injuries, which included profuse bleeding when officers arrived, it was
17   reasonable for officers to conclude the blood on the floor and walls was Knight’s.
18   Likewise, at the time Officer Garcia processed the scene, he had no information
19   regarding a knife. He did not notice any blood on the knife and had no reason to believe
20   at the time that it was relevant to the investigation. There is simply nothing in the record
21   to support a finding of bad faith on the part of law enforcement. As such, it was not
22   unreasonable for defense counsel to fail to file a motion to dismiss on
23   Youngblood/Trombetta grounds because such a motion would have been denied. See
24   Rupe, 93 F.3d at 1445; see also Jones v. Smith, 231 F.3d 1227, 1239 n.8 (9th Cir. 2000)
25   (concluding that an attorney’s failure to make a meritless objection or motion does not
26   constitute deficient performance). For the same reason, Washington has not established
27   prejudiced by counsel’s failure to file such a motion. Strickland, 466 U.S. at 697; see
28   also Kimmelman v. Morrison, 477 U.S. 365, 374–75 (1986) (stating that to establish

                                                   27
                                                                                15cv2448 MMA (BGS))
1    ineffective assistance of counsel for failure to file a motion, a petitioner must show that
2    the motion was meritorious and a reasonable probability that the result of the proceeding
3    would have been different). The state court’s denial of this claim was neither contrary to,
4    nor an unreasonable application of, clearly established law. See Williams, 529 U.S. at
5    407–08. Washington is therefore not entitled to relief as to this sub-claim.
6                 5.     Failure to Request Jury Instruction Regarding Failure to Preserve
7                        Evidence
8          Washington contends defense counsel was ineffective when she failed to request a
9    jury instruction about law enforcement’s alleged failure to adequately collect and
10   preserve evidence. Pet. at 39–40. ECF No. 1; see also Traverse at 17, ECF No. 39.
11   Specifically, he argues that counsel should have requested the jury be given a “suitable
12   cautionary jury instruction that the jury should draw any conflicting inferences regarding
13   the blood and knife in favor of Washington.” Pet. at 39, ECF No. 1.
14         A claim of instructional error does not raise a cognizable federal claim unless the
15   error “so infected the entire trial that the resulting conviction violates due process.”
16   Estelle v. McGuire, 502 U.S. 62, 72 (1991). This can occur if the trial court fails to issue
17   adequate instructions to support the defense theory. Clark v. Brown, 450 F.3d 898, 904–
18   05 (9th Cir. 2006); Bradley v. Duncan, 315 F.3d 1091, 1099 (9th Cir. 2002). A defendant
19   is only entitled to jury instructions on a “recognized defense for which there exists
20   evidence sufficient for a reasonable jury to find in his favor.” Mathews v. United States,
21   485 U.S. 58, 63 (1988); Bradley, 3154 F.3d at 1098; see also Clark, 450 F.3d at 904–05
22   (stating that a trial court’s failure to instruct on a defense theory does not amount to
23   constitutional error unless “the theory is legally sound and evidence in the case makes it
24   applicable”) (internal quotation marks and citation omitted). Further, federal habeas
25   relief is not warranted unless the instructional omission was prejudicial. Clark, 450 F.3d
26   at 905 (“A habeas petitioner must show that the alleged instructional error ‘had
27   substantial and injurious effect or influence in determining the jury’s verdict.’”) (quoting
28   Brecht v. Abrahamson, 507 U.S. 619, 623, 637 (1993)).

                                                   28
                                                                                 15cv2448 MMA (BGS))
1             For the reasons discussed above in section V(B)(4) of this Order, Washington has
2    not established there was any improper destruction of evidence or bad faith failure to
3    collect evidence. Defense counsel’s failure to request an instruction that was not
4    supported by the law or the evidence was neither unreasonable or prejudicial. See
5    Morrison v. Estelle, 981 F.2d 425, 429 (9th Cir. 1992) (concluding it was not ineffective
6    assistance of counsel when an attorney did not make an argument that “would not have
7    been successful”); see also James v. Borg, 24 F.3d at 27 (9th Cir. 1994); Bauman v.
8    United States, 692 F.2d 565, 572 (9th Cir. 1982) (“The failure to raise a meritless legal
9    argument does not constitute ineffective assistance of counsel.”) The state court’s denial
10   of this sub-claim was neither contrary to, nor an unreasonable application of, clearly
11   established law. See Williams, 529 U.S. at 407–08. As such, Washington is not entitled
12   to habeas relief as to this sub-claim.
13                  6.    Failure to Suppress Gibson’s Testimony
14            Petitioner claims defense counsel’s failure to move to suppress Gibson’s testimony
15   amounted to ineffective assistance of counsel. Pet. at 40–41, ECF No. 1; see also
16   Traverse at 18–19, EF No. 39. He argues that Gibson’s testimony was “materially false”
17   and as such defense counsel should have moved to have it excluded. See Pet. at 41, ECF
18   No. 1.
19            Defense counsel’s failure to move to suppress Gibson’s testimony was neither
20   unreasonable, nor prejudicial. Gibson was a percipient witness to the events and was also
21   present when law enforcement arrived. She gave a statement to police that evening and
22   law enforcement followed-up with her in the days that followed. See Lodgment No. 1,
23   Rep.’s Tr. vol. 2 at 191, ECF No. 6-2. Review of the trial transcripts shows that Gibson’s
24   testimony was consistent with those statements and the testimony of other percipient
25   witnesses, Stoner and White. There is simply nothing in the record to suggest Gibson’s
26
27
28

                                                   29
                                                                               15cv2448 MMA (BGS))
1    testimony was “materially false.”11 In her September 7, 2013, declaration, Gibson states
2    she was “pressured” to testify and had a poor recollection of events. Notably, however,
3    she does not state in her declaration that her testimony was false. See Pet., Ex. Q at 41,
4    ECF No. 1-2. In any event, it was for the jury to evaluate Gibson’s credibility and the
5    weight to be given to her testimony.12 See, e.g., Walters v. Maass, 45 F.3d 1355, 1358
6    (9th Cir. 1995) (noting that it is province of jury to determine credibility of witnesses,
7    resolve evidentiary conflicts, and draw reasonable inferences from proven facts).
8    Washington’s self-serving, conclusory allegation that Gibson testified falsely is
9    insufficient to establish a reasonable, legal basis for preventing her from testifying. See
10   James v. Borg, 24 F.3d 20, 24 (9th Cir. 1994) (stating that conclusory allegations do not
11   warrant habeas relief).
12         In sum, defense counsel’s performance was not unreasonable because there was no
13   legal basis for suppressing Gibson’s testimony. See Rupe, 93 F.3d at 1445. Furthermore,
14   Petitioner has not shown prejudice because, for the same reason, any such motion would
15   have been denied. See Morrison, 981 F.2d at 429; Bauman, 692 F.2d at 572. The state
16
17
     11
       Defense counsel did attempt to impeach Gibson’s testimony by questioning her about
18
     her purported intoxication on the night of the altercation and her failure to remember
19   certain details. See e.g., Lodgment No. 1, Rep.’s Tr. vol. 2 at 151–52, 180–83, 189–90.)
20   12
       The jury was instructed pursuant to Judicial Council of California Criminal Jury
21   Instruction No. 226, which stated, in part:
22
                 You alone, must judge the credibility or believability of the witnesses.
23         In deciding whether testimony is true and accurate, use your common sense
           and experience. You must judge the testimony of each witness by the same
24
           standards, setting aside any bias or prejudice you may have. You may
25         believe all, part, or none of any witness’s testimony. Consider the testimony
           of each witness and decide how much of it you believe. In evaluating a
26
           witness’s testimony, you may consider anything that reasonably tends to
27         prove or disprove the truth or accuracy of that testimony.
28
     Lodgment No. 6, Clerk’s Tr. at 32, ECF No. 6-6.

                                                   30
                                                                                15cv2448 MMA (BGS))
1    court’s denial of this claim was neither contrary to, nor an unreasonable application of
2    clearly established law. See Williams, 529 U.S. at 407–08. Washington is not entitled to
3    relief as to this sub-claim.
4                 7.     Failure to Investigate and Present Evidence of Audiotape
5          Washington contends counsel was ineffective for failing to investigate and present
6    evidence of audio-recorded conversations between Gibson and Washington, taken while
7    Washington was in jail awaiting trial. Pet. at 43–47, ECFF No. 1; see also Traverse at
8    44, ECF No. 39.
9          It is clearly established that counsel has a duty to conduct reasonable investigations
10   or to make a reasonable decision that investigation is unnecessary. Strickland, 466 U.S.
11   at 691. A decision not to investigate must be assessed for reasonableness under the
12   circumstances at the time, applying a “heavy measure of deference to counsel’s
13   judgments.” Wiggins v. Smith, 539 U.S. 510, 521–22 (2003) (quoting Strickland, 466
14   U.S. at 690–91).
15         Here, the record indicates that defense counsel subpoenaed the audio recordings
16   from the jail and received them on April 18, 2011, day three of the trial. Lodgment No.
17   1, Rep.’s Tr. vol. 3 at 262–63, ECF No. 6-3. Defense counsel began presenting her case
18   on April 20, 2011. See id. vol. 5 at 600. She did not introduce the recordings or present
19   any evidence related to the audio recordings. There is nothing in the trial record
20   indicating what was on the recordings. Likewise, there is nothing in the record to
21   indicate why defense counsel elected not to use the them at trial.
22         Washington alleges the audio recordings would have shown that Gibson felt
23   pressured to testify against him. See Pet. 43, ECF No. 1. This, he argues, would have
24   undermined her trial testimony. However, there is nothing in the record other than
25   Washington’s affidavit that the evidence would have been helpful to his defense. See Pet.
26   Ex. G at 114, ECF No. 1-1. Washington’s self-serving declaration is insufficient to
27   support his claim. See Womack v. Del Papa, 497 F.3d 998, 1004 (9th Cir. 2007)
28   (denying an ineffective assistance of counsel claim where, aside from his self-serving

                                                  31
                                                                               15cv2448 MMA (BGS))
1    statement, which was contrary to other evidence in the record, there was no evidence to
2    support his claim); Dows v. Wood, 211 F.3d 480, 486 (9th Cir. 2000) (noting that there
3    was no evidence in the record to support petitioner’s ineffective assistance of counsel
4    claim, “other than from Dows’s self-serving affidavit”).
5          Even assuming Petitioner’s characterization of the conversations on the recording
6    is accurate, defense counsel may have reasonably declined to introduce them, particularly
7    if doing so would have opened the door to other, potentially damaging information from
8    the recordings to be introduced. In sum, defense counsel did investigate the recordings.
9    She subpoenaed them and received them. The Court presumes that her decision not to
10   introduce them at trial was a strategic one, made after reviewing the content of the
11   recordings. Strickland, 466 U.S. at 689 (stating that a defendant must overcome “a strong
12   presumption that counsel’s conduct falls within the wide range of reasonable professional
13   assistance”). As such, defense counsel’s performance was neither unreasonable or
14   prejudicial. The state court’s denial of this claim was neither contrary to, nor an
15   unreasonable application of, clearly established law. See Williams, 529 U.S. at 407–08.
16   Washington is not entitled to habeas relief as to this sub-claim.
17                8.    Failure to Impeach Gibson’s Testimony
18         Washington further argues that defense counsel was ineffective when he failed to
19   adequately impeach Gibson’s testimony with the audio recordings of jailhouse
20   conversations between himself and Gibson. Pet. at 41–43, ECF No. 1; see also Traverse
21   at 20, ECF No. 39. Trial counsel’s strategy for impeaching a witness involves tactical
22   decisions entitled to deference. Dows, 211 F.3d at 487 (9th Cir. 2000). Specifically,
23   “counsel’s tactical decisions at trial, such as refraining from cross-examining a particular
24   witness or from asking a particular line of questions, are given great deference and must
25   similarly meet only objectively reasonable standards.” Id.; see also Brown v. Uttecht,
26   530 F.3d 1031, 1036 (9th Cir. 2008). Furthermore, a petitioner alleging ineffective
27   assistance of counsel due to counsel’s failure to impeach a witness must demonstrate that,
28   had the witness been impeached in the manner requested by petitioner, there would be a

                                                  32
                                                                               15cv2448 MMA (BGS))
1    reasonable probability that the verdict would have been different. United States. v.
2    Holmes, 229 F.3d 782, 789–90 (9th Cir. 2000).
3           Here, Washington argues defense counsel should have impeached Gibson’s
4    testimony with the audio recordings of his jailhouse conversations with Gibson. See Pet.
5    at 41–42, ECF No. 1. He alleges those recordings would have shown that Gibson was
6    “coached, coerced and pressured into testifying against Petitioner.” Id. at 41. As
7    discussed above, it is clear from the record that defense counsel obtained copies of the
8    jailhouse audio recordings and, after review, decided not to attempt to introduce them as
9    evidence or for impeachment purposes. See id. vol. 3 at 262–63. There is nothing in the
10   state court record indicating what was contained in the audio recordings other than
11   Petitioner’s own declaration.13 Washington’s self-serving allegations regarding what
12   those recordings would have shown is insufficient to overcome the strong presumption
13   afforded tactical decisions made by defense counsel. See Dows v. Woods, 211 F.3d at
14   487. As such, Washington has failed to establish deficient performance or prejudice.
15   The state court’s denial of this claim was neither contrary to, nor an unreasonable
16   application of, clearly established law. See Williams, 529 U.S. at 407–08. Petitioner is
17   not entitled to relief.
18                 9.     Failure to Investigate and Present Testimony of Carmen Brooks
19          Next, Petitioner claims defense counsel was ineffective when she failed to
20   investigate and call Carmen Brooks as a witness. Pet. at 46–47, ECF No. 1; see also
21   Traverse at 45, ECF No. 39. He states Brooks was a friend who worked as a medical
22   technician at Sharp’s Memorial Hospital at the time of the incident. He claims that after
23   he left White’s home, he went to Brooks’s house where she treated him for stab wounds
24
25
     13
        In Gibson’s affidavit, dated September 7, 2013, she states that she felt pressured to
26
     testify and had little recollection of the events of the evening in question. See Pet. Ex. Q
27   at 42–43, ECF No. 1-2. Gibson’s affidavit does not, however, contain any reference to
     conversations she had with Washington while he was in jail or the purported content of
28
     the jailhouse audio recordings. See id.

                                                  33
                                                                                15cv2448 MMA (BGS))
1    he purportedly received from Knight. See Pet. at 46, ECF No. 1.
2          Failure to take steps necessary to produce key witnesses at trial can amount to
3    ineffective assistance of counsel. Lord v. Wood, 184 F.3d 1083, 1093 (9th Cir. 1999).
4    However, an attorney is not required to present trial testimony from every witness
5    suggested by defendant. United States v. Wadsworth, 830 F.2d 1500, 1509 (9th Cir.
6    1987) (stating that trial tactics are clearly within the realm of powers committed to the
7    discretion of defense counsel). To establish prejudice caused by the failure to call a
8    witness, a petitioner must show that the witness was likely to have been available to
9    testify, that the witness would have given the proffered testimony, and that the witnesses’
10   testimony created a reasonable probability that the jury would have reached a verdict
11   more favorable to the petitioner. Alcala v. Woodford, 334 F.3d 862, 872–73 (9th Cir.
12   2003). A petitioner’s mere speculation that a witness might have given helpful
13   information if interviewed is not enough to establish ineffective assistance. See Bragg v.
14   Galaza, 242 F.3d 1082, 1087 (9th Cir.), amended by 253 F.3d 1150 (2001).
15         Here, Washington alleges Brooks’s testimony could have supported his contention
16   that Knight had stabbed him and he had acted only in self-defense. See Pet. Ex. HH at
17   140–41, ECF No. 1-2. In her January 2015 declaration, Brooks states “One day
18   [Washington] came to her with cuts on his hands. He knew I was in the medical field and
19   asked me for help. There were cuts on the insides of both hands. . . He may have told me
20   what happened but now I can’t recall. I didn’t really want to know.” Id. Brooks further
21   states that she was never contacted by defense counsel or investigators. Id.
22         It was not unreasonable for defense counsel to make the tactical decision to decline
23   to call Brooks as a witness. At trial, before the defense counsel called her first witness,
24   there was discussion about Brooks’s potential testimony. The prosecutor noted that three
25   months after the incident with Knight, Washington had gotten into a “scuffle” with
26   Brooks. The prosecutor stated:
27              Carmen Brooks. And basically the what the [sic] report says is, you
           know, I asked Washington how Brooks got the swollen lip. Washington
28

                                                  34
                                                                                15cv2448 MMA (BGS))
1          avoided answering the question and said, what would you do. I asked
           Washington if he hit Brooks in self-defense. And he said I put hands up to
2
           keep her from scratching me.
3
     Lodgment No. 1, Rep.’s Tr. vol. 5 at 593. The prosecutor indicated that if Washington
4
     testified and claimed self-defense, he would seek to impeach Washington with evidence
5
     that he used the same self-defense claim with Brooks as he did with Knight. Id. at 593.
6
     Defense counsel objected, noting that doing so would require Brooks’s testimony.
7
     Defense counsel stated that despite her efforts, she had been unable to contact Brooks.
8
     The following exchange then took place:
9
           The Court: Is she the one that allegedly saw the cut hands?
10
           [Defense Counsel]: Yes, your honor.
11
           The Court: Where is she?
12
           [Defense Counsel]: I had a phone number. I’ve left many messages for her.
13
           I believe that Mr. Kiminski had gone out to either attempt to talk to her or
14         had the investigator. And she was not cooperative back then so she’s not a
           witness for us.
15
16         The Court: How did she fit into this? Was she at the hospital?
17
           [Defense Counsel]: She’s just, like he said, a former girlfriend, and it just
18         happens that after the events occurred, he went over to her place, and she
           happened to be a nurse and happened to bandage up the injuries.
19
20
     Id. at 594.
21
           After a little more discussion, the trial court ruled that because Brooks was not
22
     testifying for the defense, any impeachment with evidence of the altercation between
23
     Washington and Brooks and Washington’s history of claiming self-defense would be
24
     excluded. The trial judge stated:
25
                  Okay. Well, that I think this: That if Ms. Brooks were available, then
26         she could potentially talk about the cut hands. And she could also talk about
           getting hit. But she’s not here. So I’m going to keep out the evidence.
27
28

                                                  35
                                                                               15cv2448 MMA (BGS))
1    Id. at 596.
2                  Based on the trial record, it is clear defense counsel attempted to locate and
3    interview Brooks but was unsuccessful. Moreover, even assuming defense counsel had
4    located Brooks, declining to call her as a witness would not have amounted to deficient
5    performance. Brooks’s testimony could have opened the door to introduction of
6    damaging evidence against Washington, namely, that he had gotten into a physical
7    altercation with Brooks, given her a swollen lip and later made a claim of self-defense
8    strikingly similar to his self-defense claim in Knight’s case. Such a strategic decision by
9    defense counsel is afforded great deference. Strickland, 466 U.S. at 689–90. Brooks’s
10   testimony could have been damaging to the defense and therefore, even assuming Brooks
11   had been available to testify, the failure to call her as defense witness was neither
12   deficient performance, nor prejudicial. See id. at 690. Accordingly, the state court’s
13   denial of the claim was neither contrary to, nor an unreasonable application of, clearly
14   established law. See Williams, 529 U.S. at 407–08. Washington is not entitled to relief
15   as to this sub-claim.
16                 10.   Cumulative Error
17         Finally, Washington argues that the cumulative effect of defense counsel’s errors
18   amounted to ineffective assistance of counsel. Pet. at 47–49, ECF No. 1; see also
19   Traverse at 45–46, ECF No. 39. Under the cumulative error doctrine, the combined
20   effect of multiple trial errors may give rise to a due process violation if it renders a trial
21   fundamentally unfair, even if each error considered individually would not warrant relief.
22   See Parle v. Runnels, 505 F.3d 922, 928 (9th Cir. 2007) (characterizing this principle as
23   clearly established by the Supreme Court). The Ninth Circuit has applied this principle in
24   the context of Strickland and has held that prejudice may result from the cumulative
25   effect of multiple deficiencies by counsel. Harris v. Wood, 64 F.3d 1432, 1438 (9th Cir.
26   1995).
27         Ninth Circuit has observed that “[w]e must analyze each of [petitioner’s] claims
28   separately to determine whether his counsel was deficient, but ‘prejudice may result from

                                                    36
                                                                                  15cv2448 MMA (BGS))
1    the cumulative impact of multiple deficiencies.’” Boyde v. Brown, 404 F.3d 1159, 1176
2    (9th Cir. 2005) (quoting Cooper v. Fitzharris, 586 F.2d 1325, 1333 (9th Cir. 1978) (en
3    banc)). The cumulative impact of counsel’s errors can give rise to prejudice, particularly
4    where a series of errors prevent the proper presentation of a defense. Turner v. Duncan,
5    158 F.3d 449, 457 (9th Cir. 1998); see also Harris, 64 F.3d at1438–39 (finding that
6    eleven errors by counsel amounted to cumulative prejudice because they raised a
7    reasonable probability the outcome of trial might have been different).
8          For the reasons discussed above, Petitioner has identified no deficiencies of
9    counsel which could accumulate. Even if he had, he has not shown that he was
10   prejudiced, individually or cumulatively, by any of the alleged errors. See Strickland,
11   466 U.S. at 694; Richter, 562 U.S. at 105 (“The standards created by Strickland and
12   section 2254(d) are both ‘highly deferential’ and when the two apply in tandem, review is
13   ‘doubly’ so.”); see also Pinholster, 563 U.S. at 181 (holding that those standards are
14   “difficult to meet” and “demands that state court decisions be given the benefit of the
15   doubt”). As such, the state court’s denial of Petitioner’s cumulative error sub-claim not
16   unreasonable and therefore Washington is not entitled to relief. See Williams, 529 U.S. at
17   407–08.
18                11.    Conclusion
19         For the reasons discussed above, the state court’s denial of Washington’s claims of
20   ineffective assistance of counsel was neither contrary to, nor an unreasonable application
21   of, clearly established law. See 28 U.S.C. § 2254(d); Williams, 529 U.S. at 407–08.
22   Therefore, claim three is DENIED.
23         C.     False Testimony
24         In ground four, Washington contends Gibson gave false testimony at trial, in
25   violation of his due process rights. Pet. at 49–52, ECF No. 1; see also Traverse at 23,
26   ECF No. 39. He argues that Gibson was “coerced and threatened by authorities into
27   testifying against Petitioner” and has since recanted her trial testimony. See Pet. at 51,
28   ECF No. 1. He contends that Gibson’s purportedly false testimony rendered his trial

                                                  37
                                                                                15cv2448 MMA (BGS))
1    fundamentally unfair. See id. at 51–52.
2                1. State Court Decision
3          Washington raised this claim in his petition for writ of habeas corpus to the
4    California Supreme Court. Lodgment No. 18, ECF No. 6-24. The petition was denied
5    without comment or citation. Lodgment No. 19, ECF No. 6-25. This Court therefore
6    looks through to the opinion of the California Court of Appeal, Lodgment No. 17, ECF
7    No. 6-22, the last reasoned opinion to address the claim. See Ylst, 501 U.S. at 805–06.
8    The appellate court denied the claim:
9                 In his petition, Washington contends his due process sights were
           violated because a witness, Washington’s then-girlfriend Jennifer Gibson,
10
           gave false testimony at trial. Washington submits a sworn declaration from
11         Gibson that he claims establishes Gibson testified falsely. Such post-trial
           declarations are “to be viewed with suspicion.” (In re Weber (1974) 11
12
           Cal.3d 703, 722.) Gibson’s declaration states (1) she was heavily
13         intoxicated on the night of the assault and cannot remember the events
           clearly, (2) she was reluctant to testify at trial because she could not give “a
14
           precise account,” (3) she felt pressured by the prosecution to testify at trial,
15         (4) other witnesses were pressured as well, and (5) she reviewed typed
           statements of “accounts that were told to me” before taking the stand to
16
           testify. Gibson also states, “I could not, in good conscience, allow for that
17         previous misinformation to stand in good faith; and I am now here to help
           right a wrong that I partook in . . . I was scared, confused, and mislead [sic]
18
           into doing something that was not right.” (Ellipsis in original.)
19
                   To obtain habeas relief based on false testimony, Washington must
20
           show that Gibson provided false testimony at trial that was material or
21         probative on the issue of his guilt. (In re Roberts (2003) 29 Cal.4th 726,
           741-742.) Here, Gibson’s declaration does not specify what portions of her
22
           testimony, if any, were untrue. The fact that she was intoxicated and could
23         not give a “precise account” was no bar to her testifying truthfully about
           what she remembered. Those circumstances may be, and in fact were, the
24
           subject of cross-examination at trial. Gibson was subpoenaed to testify at
25         trial, so she undoubtedly felt pressure to testify. Gibson does not say that
           any pressure, or her review of typed statements, led to any untrue testimony
26
           by her or anyone else. Gibson’s reference to unspecified “misinformation”
27         in her concluding statement is too vague and conclusory to show that any
           portion of her testimony was in fact false. (See People v. Duvall (1995) 9
28

                                                  38
                                                                                15cv2448 MMA (BGS))
1          Cal.4th 464, 474.) Because Washington has not shown Gibson gave any
           materially false testimony, or any false testimony at all, Washington has not
2
           established grounds for habeas relief. (See In re Roberts, supra, at pp. 741-
3          742.)
4
     Lodgment No. 17 at 1–2, ECF No. 6-22.
5
                     2. Discussion
6
           The government’s knowing use of false or perjured testimony against a defendant
7
     to obtain a conviction violates due process. Napue v. Illinois, 360 U.S. 264, 269 (1959);
8
     Killian v. Poole, 282 F.3d 1204, 1208 (9th Cir. 2002) (citing United States v. Agurs, 427
9
     U.S. 97, 103 (1976)). The result is the same when a prosecutor, “although not soliciting
10
     false evidence, allows it to go uncorrected when it appears.” See Napue, 360 U.S. at 269.
11
     But the presentation of conflicting versions of events, without more, does not constitute
12
     knowing presentation of false evidence. United States v. Geston, 299 F.3d 1130, 1135
13
     (9th Cir. 2002). To prevail on a Napue claim, (1) the testimony or evidence must be
14
     false, (2) the prosecution must have known or should have known it was false, and (3) the
15
     false testimony must be material. See Hayes v. Brown, 399 F.3d 972, 984 (9th Cir. 2005)
16
     (en banc) (citing United States v. Zuno-Arce, 339 F.3d 886, 889 (9th Cir. 2003)).
17
           Falsity is not established merely by showing that the witness made an earlier
18
     inconsistent statement or that the witness’s testimony differs from that of another witness.
19
     See Zuno-Arce, 44 F.3d at 1423; see also Geston, 299 F.3d at 1135; Tayborn v. Scott, 251
20
     F.3d 1125, 1131 (7th Cir. 2001) (stating mere inconsistencies in the testimony of a
21
     government witness fall short of establishing that the government knowingly used false
22
     testimony). “Discrepancies in testimony . . . could as easily flow from errors in
23
     recollection as from lies.” Zuno-Arce, 44 F.3d at 1423.
24
           Washington’s allegations do not demonstrate a Napue violation for two reasons:
25
     He has not shown (1) that the evidence in question was false or (2) that the prosecutor
26
     knew or reasonably should have known it was false. See Mancuso, 292 F.3d at 957
27
     (rejecting Napue claim where there was no evidence prosecutor presented false
28

                                                  39
                                                                               15cv2448 MMA (BGS))
1    testimony); Murtishaw v. Woodford, 255 F.3d 926, 959 (9th Cir. 2001) (rejecting claim
2    that prosecution suppressed evidence that witness’s testimony was false because
3    petitioner presented no evidence that prosecution knew it was false).
4          First, Washington has not established Gibson’s testimony was false. The Ninth
5    Circuit has found a witness’s later recantation alone is not a sufficient basis upon which
6    to find her previous testimony false. See Morales v. Woodford, 388 F.3d 1159, 1179 (9th
7    Cir. 2004) (“That a witness says some years later that she lied at trial does not furnish a
8    basis for granting the writ on account of the state’s knowing use of perjury.”); see also
9    Hysler v. Florida, 315 U.S. 411, 413 (1942) (noting that a defendant “cannot, of course,
10   contend that mere recantation of testimony is in itself ground for invoking the Due
11   Process Clause against a conviction”).
12         Gibson testified at trial in August 2010 that Washington seemed upset with her for
13   flirting with Knight at the party. Lodgment No. 1 vol. 1 at 102, ECF No. 6-1. She stated
14   that he left the party at one point. While Washington was gone, he sent angry texts to
15   Gibson. Id. at 105–07. When he returned, he argued with Gibson. She testified that she
16   asked him what was wrong but could not remember his response. Washington then
17   shoved her against the living room wall. Id. at 107, 115. Knight, who was in the kitchen,
18   grabbed a kitchen knife in an attempt to protect Gibson. Id. at 107–08, 115–16. Knight
19   yelled for Washington to leave Gibson alone. Id. at 107. Washington then attacked
20   Knight, who dropped the knife. Id. at 115, 118. Washington began hitting Knight in the
21   face repeatedly with a closed fist. Id. at 115–16, 118–19, 121. Gibson and Knight
22   attempted to escape to a bedroom, but Washington kicked the bedroom door open and
23   attacked Knight again, hitting her “hard” several more times with a closed fist, as Knight
24   cowered on the floor. Id. at 122, 127, 130–33. Gibson testified that she, Stoner, and
25   White (who was awakened by the commotion) attempted to stop Washington several
26   times. Id. at 119–120, 132. A friend of Washington’s ultimately subdued Washington
27   and pulled him out of the house. Id. at 133–34. In sum, Gibson’s trial testimony was
28   consistent with the statement she gave law enforcement shortly after the incident. See

                                                  40
                                                                                15cv2448 MMA (BGS))
1    Pet., Ex. S at 54–57, ECF No. 1-2. It was also consistent with testimony of other eye
2    witnesses, including Warner, White, and Knight. See generally, id. vol. 3 at 315–27,
3    453–63, vol. 4 at 517–29.
4          In her 2013 declaration, Gibson states that on the night of the incident she was
5    “heavily under the influence of alcohol so I can’t quite remember the actual accounts
6    clearly.” Pet., Ex. Q at 42, ECF No. 1-2. She claims that prior to her trial testimony, she
7    was given a “typed version of some of the accounts” and familiarized herself with them
8    before taking the stand. She states she was “pressured by the authorities who insinuated
9    through their actions that I would be in some type of trouble for not testifying.” Id. She
10   asserts that authorities also “harassed” Stoner and White to testify as well. Id. at 42–43.
11   Finally, she states that she “could not, in good conscience, allow for that previous
12   misinformation to stand in good faith.” Id. at 43.
13         Gibson’s vague, after-the-fact declaration in which she attempts to recant her
14   testimony is insufficient to establish falsity. Allen v. Woodford, 395 F.3d 979, 994 (9th
15   Cir. 2005) (stating that a witness’s “later recantation of his trial testimony does not
16   render his earlier testimony false”). In general, recantations are properly viewed with
17   great suspicion. Id. While Gibson refers to “misinformation” in her 2013 declaration,
18   she fails to point to anything specific in her trial testimony that was untrue. She states
19   merely that she could not remember the events clearly, she felt pressure to testify, and she
20   reviewed summaries of her previous accounts prior to testifying. Pet. Ex. Q at 42–43.
21   This is not inconsistent with her trial testimony. Gibson admitted at trial that she had
22   been drinking on the day of the incident and her memory was fuzzy on some of the
23   details. Lodgment No. 1, vol. 1 at 98, 104–05, 132 ECF No. 6-1. She responded to
24   several of the prosecutor’s questions by stating that she did not remember. See e.g., id. at
25   100, 104, 114, 117. At several points in her testimony, the prosecutor asked Gipson to
26   refresh her recollection by reviewing police reports containing her initial statements. Id.
27   at 105–06. When doing so, the prosecutor specifically asked her to only testify as to what
28   she remembered and directed her to refer to her prior statements only to the extent doing

                                                   41
                                                                                15cv2448 MMA (BGS))
1    so refreshed her recollection. See id. at 105. Beyond Gibson’s vague statement that her
2    testimony was “misinformation,” there is nothing in the 2013 declaration that specifically
3    suggests any portion of Gibson’s trial testimony that was untrue. See Jones v. Gomez, 66
4    F.3d 199, 204 (9th Cir. 1995) (stating that conclusory allegations not supported by a
5    specific facts do not warrant habeas relief). Thus, Washington has failed to establish that
6    Gibson gave false testimony. See Allen, 395 F.3d at 994.
7          Second, even assuming Gibson’s testimony was false, there is nothing in the record
8    to suggest that the prosecutor knew it to be false. As noted above, to establish a due
9    process violation, a petitioner must show that the prosecution knowingly used perjured
10   testimony. Napue, 360 U.S. at 270–71. Here, the prosecutor could reasonably have
11   believed that Gibson’s statements implicating Washington were truthful because, as
12   discussed above, those statements were consistent with her prior statements to police and
13   with the statements and testimony of other eyewitnesses. Based on Gibson’s prior
14   statements and corroborating testimony of other witnesses, Washington has failed to
15   establish that that prosecution knew, or reasonably should have known, that Gibson’s
16   testimony was false. Murtishaw, 255 F.3d at 959; see also Allen, 395 F.3d at 994
17   (finding recantation testimony was unreliable “because his trial testimony implicating
18   [the petitioner] is consistent with the other evidence, while his recantation is not”). It was
19   for the jury to determine whether Gibson was a credible witnesses and how much of her
20   testimony to believe. See, e.g., Walters, 45 F.3d at 1358 (noting that it is province of jury
21   to determine credibility of witnesses, resolve evidentiary conflicts, and draw reasonable
22   inferences from proven facts). Finally, as discussed above, Gibson was a percipient
23   witness and her testimony was relevant and admissible. There was nothing improper
24   about the prosecutor subpoenaing a purportedly reluctant eyewitness to testify.
25         In sum, Washington has failed to show Gibson’s trial testimony was false and even
26   assuming falsity he has failed to show the prosecutor knew or reasonably should have
27   known, her testimony was false. The state court’s denial of Petitioner’s due process
28   claim was therefore neither contrary to, nor an unreasonable application of, clearly

                                                   42
                                                                                15cv2448 MMA (BGS))
1    established law. See 28 U.S.C. § 2254(d); Williams, 529 U.S. at 407–08. Claim four is
2    therefore DENIED.
3    VI.   CERTIFICATE OF APPEALABILITY
4          Under AEDPA, a state prisoner seeking to appeal a district court’s denial of a
5    habeas petition must obtain a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A).
6    The district court may issue a certificate of appealability if the petitioner has made a
7    substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To
8    satisfy this standard, a petitioner must show that “reasonable jurists would find the
9    district court’s assessment of the constitutional claims debatable or wrong.” Slack v.
10   McDaniel, 529 U.S. 473, 484 (2000).
11         The federal rules governing habeas cases brought by state prisoners require a
12   district court that issues an order denying a habeas petition to either grant or deny a
13   certificate of appealability. See Rules Governing § 2254 Cases, Rule 11(a). The Ninth
14   Circuit has noted that the standard for granting a certificate of appealability is “relatively
15   low.” Jennings v. Woodford, 290 F.3d 1006, 1010 (9th Cir. 2002). A petitioner “need
16   not show that he should prevail on the merits,” Lambright v. Stewart, 220 F.3d 1022,
17   1025 (9th Cir. 2000), but may be entitled to a certificate when the “questions are
18   adequate to deserve encouragement to proceed further.” Barefoot v. Estelle, 463 U.S.
19   880, 893 n.4 (1983) (citation omitted), superseded on other grounds by 28 U.S.C.
20   § 2253(c)(2). Here, Petitioner has failed to make “a substantial showing of the denial of a
21   constitutional right,” 28 U.S.C. § 2253(c)(2), and reasonable jurists would not find
22   debatable this Court’s assessment of Petitioner’s claims. See Slack, 529 U.S. at 484.
23   Accordingly, a certificate of appealability DENIED.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   43
                                                                                 15cv2448 MMA (BGS))
1    VII. CONCLUSION
2          Based on the foregoing, the Court DENIES the petition for writ of habeas corpus
3    and DENIES a certificate of appealability.
4    IT IS SO ORDERED.
5    Dated: September 30, 2019
6                                                  _____________________________
7                                                  Hon. Michael M. Anello
8                                                  United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  44
                                                                          15cv2448 MMA (BGS))
